The judgment of the court was pronounced by
Rost, J.
The motion to dismiss in this case, is not, in our opinion, tenable. The error of the judge in fixing the return day cannot, under the act of 1839, prejudice the plaintiff, and it was sufficient to file the record on the return day fixed by the act of 1850.
The act charged against the defendants is satisfactorily proved, and they have failed to show the necessity which could alone have justified it. Armed, and prepared as they were, the shooting with ball or buck-shot was totally unjustifiable. The verdict of the jury is clearly erroneous, and the judgment must be reversed'. Bell v. Hebert, 3d Ann. 132. Carmouche v. Bouis, ante, p. 95.
It is therefore ordered, that the judgment in this case be reversed. It is further ordered, that the plaintiff recover from the defendants, in solido, $350, with legal interest, from the 27th October, 1847, till paid, and costs in both courts.